Marlow, J.E, and McGuire, J., dissent in a memorandum by McGuire, J., as follows:
The majority’s reliance on People v Catu (4 NY3d 242 [2005]) is misplaced. In Catu, the claim that the defendant had not been advised prior to pleading guilty of the requirement of a period of postrelease supervision was raised in the defendant’s first submission to the court following sentence, a CPL 440.10 motion (see People v Catu, 2 AD3d 306 [2003]). Here, by contrast, although defendant submitted a pro se mo*365tion to vacate the plea less than two weeks after he was sentenced, he never raised his current claim that he had not been advised of the mandatory period of postrelease supervision (cf. People v Lopez, 71 NY2d 662, 665 [1988] [“to preserve a challenge to the factual sufficiency of a plea allocution there must have been a motion to withdraw the plea under CPL 220.60 (3) or a motion to vacate the judgment of conviction under CPL 440.10”]).
Notably, CPL 440.10 (3) (c) authorizes the denial of a motion to vacate a judgment of conviction when “[u]pon a previous motion made pursuant to this section, the defendant was in a position adequately to raise the ground or issue underlying the present motion but did not do so.” This authority protects the same important finality concerns supporting the preservation requirements recognized in People v Lopez (supra). Nor does this case warrant an exercise of our interest of justice jurisdiction. Defendant could have raised his claim in a subsequent CPL 440.10 (3) motion and asked the trial court to review it “in the interest of justice and for good cause shown” (CPL 440.10 [3]). Now, however, years after the plea, at a time when the People’s ability to prosecute him may have been compromised, defendant should not be permitted to raise his claim for the first time. The requirement that claims of error be raised in a timely fashion is designed to prevent this and other forms of prejudice (cf. People v Lopez, 71 NY2d at 665-666 [“The failure to make the appropriate motion denies the trial court the opportunity to address the perceived error and to take corrective measures, if needed”]).